Citation Nr: 0409050	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-21 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO, which granted 
service connection for bilateral hearing loss and assigned a 
10 percent rating, effective on May 7, 2002.  



FINDING OF FACT

The service-connected bilateral hearing loss is shown to be 
manifested by a exceptional disability picture that more 
nearly approximates that of acuity level of XI in the right 
ear and IV in the left ear.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 30 percent for 
the veteran's service-connected bilateral hearing loss have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 including 
Diagnostic Code 6100 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that prior to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations in part provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision in August 2002; Statement of the Case (SOC) 
in December 2002; and in a September 2002 letter, the RO has 
notified him of the evidence needed to substantiate his claim 
of an increased rating for the service-connected bilateral 
hearing loss.  

Specifically, in the Rating Decision, and SOC, the RO 
provided the veteran with the regulatory principles relating 
to an increased rating, and notified the veteran of the 
evidence it considered.  The RO also explained essentially 
what the evidence must show for a higher rating for the 
service-connected bilateral hearing loss.  

Further, in a September 2002 letter, the RO informed the 
veteran about the VCAA and the duties of VA under the Act.  
Specifically, the RO notified the veteran of what information 
and evidence was needed from him, what he could do to help 
with his claim, and what specifically VA would do to assist 
him to obtain evidence for his claim of a higher rating for 
the service-connected bilateral hearing loss.  

As such, the RO has notified the veteran of what evidence he 
was responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran did not respond to the September 2002 letter with 
additional information.  Furthermore, the Board notes that he 
initially indicated in a Statement in Support of Claim dated 
in May 2002, that he had had no treatment outside of VA for 
his hearing loss and all the records the veteran listed from 
VA are currently in the record.  Moreover, he subsequently 
responded through his designated representative after the 
December 2002 SOC on his VA Form 9 that he desired the case 
be sent to the Board for consideration.  

As to its duty to assist, the RO has also made reasonable 
efforts to assist the veteran in obtaining evidence for his 
claim, to include requesting medical records to which he has 
referred, including those from VA.  Additionally, the RO has 
provided the veteran with the opportunity for a hearing at 
the RO; however, the veteran declined.

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  


II.  Higher Rating for Hearing Loss

As noted, hereinabove, disability evaluations are determined 
by the application of a schedule of ratings that is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85; see 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule also allows for evaluation of the degree 
of disability from hearing loss as an exceptional pattern of 
hearing impairment whereby a numeric designation of the 
hearing impairment is obtained based solely on pure tone 
threshold average, when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz) 
is 55 decibels or more.  38 C.F.R. § 4.86, Table VIa (2003).  

The veteran's service-connected bilateral hearing loss is 
currently rated as 10 percent disabling, effective on May 7, 
2002, under 38 C.F.R. § 4.85, Diagnostic Code 6100.  He 
contends that a higher rating is warranted.  

A review of the record shows that the veteran underwent a VA 
examination in July 2002.  An audiometric examination 
revealed the following pure tone thresholds, in decibels, at 
1000, 2000, 3000, and 4000 Hertz:  105,105, 105 and 105, for 
an average of 105 in the right ear; and 55, 50, 60 and 65, 
for an average of 58 in the left ear.  

His speech recognition was zero percent in the right ear and 
96 percent in the left.  These audiometric findings reflect 
level XI auditory acuity in the right ear and Level II in the 
left ear.  See 38 C.F.R. § 4.85, Table VI.  These numeric 
designations in combination correspond to a 10 percent 
rating.  See 38 C.F.R. § 4.85, Table VII, Code 6100 (2003).  

However, the Board notes that the veteran's audiometric 
findings from this July 2002 test for the right ear meet the 
specified requisite levels for evaluation as an exceptional 
pattern of hearing impairment, and under those criteria 
reflect level XI auditory acuity in the right ear.  See 38 
C.F.R. § 4.85, Table VIa.  See 38 C.F.R. § 4.86, Tables VIa 
and VII, Code 6100 (2003).  

In addition, the Board finds that disability picture in left 
ear is shown to more nearly approximate an exceptional 
pattern of hearing impairment so as to warrant application of 
Table VIa in determining the severity of the service-
connected hearing loss on that side for rating purposes.  As 
such, the recorded puretone average levels are found to 
reflect level IV auditory acuity for the left ear.  

Accordingly, given the demonstrated level XI for the profound 
loss noted for the right ear and the recorded findings that 
closely approach the criteria for level IV for the left ear, 
an increased rating of 30 percent is appropriately for 
application for the service-connected bilateral hearing 
disability of an unusual nature in this case.  

The Board further notes that the veteran's claims folder 
contains results from a VA examination and hearing test dated 
in December 2002 and considered by the RO in its December 
2002 SOC; however, that examination was conducted for a 
different veteran and is therefore not for application in 
this case.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in May 2002.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Considering all the evidence, the Board 
finds that a rating of 30 percent is warranted for the entire 
period.  



ORDER

An increased rating of 30 percent for the service-connected 
bilateral hearing loss is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



